      Case 2:13-cv-01591-DJH-DMF Document 247 Filed 11/13/18 Page 1 of 2



 1   Robert T Mills (Arizona Bar #018853)
     Sean A Woods (Arizona Bar #028930)
 2   Jordan C. Wolff (Arizona Bar #034110)
     Scott Griffiths (Arizona Bar #028906)
 3   MILLS + WOODS LAW, PLLC
     5055 North 12th Street, Suite 101
 4   Phoenix, Arizona, 85014
     Telephone (480) 999-4556
 5   docket@millsandwoods.com
     Attorneys for Plaintiff
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10                                                 Case No.: 2:13-cv-01591-DJH-DMF
      David M. Garcia,
11                                                       NOTICE OF SERVICE OF
                           Plaintiff,
                                                           PLAINTIFF’S FIFTH
12
                    vs.                                SUPPLEMENTAL DISCLOSURE
13                                                            STATEMENT
      Charles L. Ryan, et al,
14
15                         Defendants,

16
             PLEASE TAKE NOTICE that on November 13, 2018, Plaintiff David Garcia served
17
     his Fifth Supplemental Disclosure Statement on all counsel of record via email and/or US
18
     Mail.
19
20           RESPECTFULLY SUBMITTED this 13th day of November 2018.

21                                           MILLS + WOODS LAW, PLLC
22
23                                           By     /s/ Jordan C. Wolff
                                                  Robert T. Mills
24                                                Sean A. Woods
25                                                Jordan C. Wolff
                                                  Scott Griffiths
26                                                5055 N. 12th Street, Suite 101
                                                  Phoenix, AZ 85014
27
                                                  Attorneys for Plaintiff
28
       Case 2:13-cv-01591-DJH-DMF Document 247 Filed 11/13/18 Page 2 of 2




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on this 13th day of November 2018, I electronically transmitted
 3   the foregoing document to the Clerk’s Office using the ECF System for filing and transmittal
 4   of a Notice of Electronic Filing to the following ECF registrants:
 5   Mark Brnovich
 6   Michelle Lombino
     2005 N. Central Ave,
 7   Phoenix, AZ 85004
     michelle.lombino@azag.gov
 8   Attorneys for Jasso, Pacheco, Thompson, Ryan, Thomas,
     Moody, Runge, Puri, Luker, Kokemor, and McCutcheon
 9   Anthony J. Fernandez
10   Dustin A. Christner
     Alyssa Illsey
11   QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
     2390 E. Camelback Road, Suite 440
12   Phoenix, Arizona 85016
     afernandez@qpwblaw.com
13   dustin.christner@qpwblaw.com
     alyssa.illsey@qpwblaw.com
14   Attorneys for Defendant Corizon Health, Inc.

15   Kevin C. Nicholas
     Michael B. Smith
16   LEWIS BRISBOIS BISGAARD & SMITH LLP
     Phoenix Plaza Tower II
17   2929 North Central Ave. Suite 1700
     Phoenix, Arizona 85012-2761
18   kevin.nicholas@lewisbrisbois.com
     Michael.smith@lewisbrisbois.com
19   Attorneys for Defendant Thomas Rawa, M.D.
20   Randy J. Aoyama
21   Bradley L. Dunn
     Law Offices Hinshaw & Culbertson LLP
22   2375 E. Camelback Rd. Suite 750
     Phoenix, AZ 85016
23
     Attorneys for Defendant Dottie Baker
24   raoyama@hinshawlaw.com
     bdunn@hinshawlaw.com
25
26
     /s/ Elisabeth A. Small
27
28

                                                    2
